Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s amendment and response filed 11/19/21 is acknowledged and has been entered. 

2.  Applicant is reminded of Applicant's election with traverse of the species of multimer (alpha 3-L1) x2 of sequence SEQ ID NO: 3 and species of graft rejection in Applicant’s response filed 4/3/20. 

Claims 2, 3, 9-16 and 19 are presently being examined.

3.  Applicant’s amendment filed 11/19/21 has overcome the prior rejection of record of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant has amended claim 10 to depend upon claim 2.

4.  It is of record that the instant specification discloses that with regard to transplantation, the HLA-G alpha 3 dimer of SEQ ID NO: 3 (recited in claim 14) significantly inhibits alloproliferation of T lymphocytes in vitro (Example 5).  The Examiner had previously made of record the post-filing date evidentiary reference LeMaoult et al (FASEB J., 2013, 27: 3643-3651, of record) that teaches administration of the same HLA-G alpha 3 dimer (as instantly recited SEQ ID NO: 3) coated beads in a murine skin allotransplantation model demonstrated a significant effect on skin allograft survival, albeit less potently than an HLA-G alpha1-alpha 3 dimer. The instant disclosure points out that multimers of small peptides containing only the alpha 3 domain of HLA-G (SEQ ID NO: 1), which may be obtained synthetically, are functional, more pure, therefore more stable, and easier to produce [than the tolerogenic HLA-G molecule] and therefore more compatible with good manufacturing practice conditions because they do not require extraction from biological fluids (para spanning pages 5-6).  The recited dimer used in the claimed method for treating graft rejection or promoting graft tolerance comprises a specific linker (SEQ ID NO: 7) that was shown to be superior as compared to a dimer comprising SEQ ID NO: 1 with a different linker (Figure 5).  




EXAMINER'S AMENDMENT
5.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner's amendment was given by Mr. Daniel Pereira in a telephonic interview on 3/11/22.

In the claims:  

      a) In claim 3, the limitation “both” at line 4 after “acids at each” and before “the C-terminal end” has been deleted and replaced with ---of---.

      b) In claim 9, the limitation ---of--- has been added at line 3 after “or less than 15 additional amino acids at each” and before “the C-terminal”.  

     c) In claim 10, the limitation “both” after “or less than 10 amino acids at each” and before “the C-terminal end” at line 3 has been deleted and replaced with ---of---.

     d) In claim 11, the limitation ---of--- has been added at line 3 after “or less than 5 additional amino acids at each” and before “the C-terminal end”.

    e) In claim 19, “the unwanted or deleterious immune response is treatment of” is deleted at lines 1-2 and replaced with - --the method of treating graft rejection treats--- “graft rejection of transplanted heart, skin, kidney, liver or lung tissue in a subject in need thereof.”  

(Claim 19 now reads: “The method of claim 2, wherein the method of treating graft rejection treats graft rejection of transplanted heart, skin, kidney, liver, or lung tissue in a subject in need thereof.”)

REASONS FOR ALLOWANCE

6.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 2, 3, 9-16 and 19 are pending and are allowable.

     b.  The claimed method for treating graft rejection or promoting graft tolerance in a subject in need thereof, comprising administering to said subject an effective amount of a multimer comprising two monomers or administering a pharmaceutical composition thereof, each monomer independently a peptide P1 of formula X1-X2, wherein X1 is SEQ ID NO: 8 and X2 has the sequence of SEQ ID NO: 1, and wherein the two  

     d.  See item #4 above.

     d. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644